Citation Nr: 1118878	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-26 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent from June 23, 2006 to February 23, 2010, for posttraumatic stress disorder (PTSD).  

2. Entitlement to an initial evaluation in excess of 50 percent from February 24, 2010, to the present, for PTSD.  

3. Entitlement to an evaluation in excess of 40 percent for loss of dexterity due to mechanical problems, left hand (minor) (limitation of motion involving the index, long, ring, and little fingers).  

4. Entitlement to an initial compensable evaluation for bilateral hearing loss.  

5. Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left wrist.  

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1949 to November 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Veteran testified before the undersigned Veterans Law Judge at a February 2011 Travel Board hearing.  A transcript of that proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Increased Ratings 

1. Bilateral Hearing Loss 

The Veteran was last afforded a VA audiological examination in May 2010.  At that time, he was diagnosed with normal to profound sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  At his 2011 hearing before the undersigned, the Veteran testified that his hearing loss had worsened since the time of the last VA examination in 2010.  See Hearing Transcript, pp. 20-21.  In particular, he noted that he was fitted for hearing aids within the last month, and that he underwent additional hearing testing approximately three months prior.  According to the Veteran's testimony, these examinations occurred at either the VAMC Clarksburg or Chillicothe.  However, the record currently contains neither the most recent VA examination report nor the VA treatment records regarding the fitting(s) for his hearing aids.  These records should be obtained upon remand.  

In addition, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, while the Veteran's May 2010 examination is not overly outdated/stale, he has indicated that his hearing has worsened since that time and that he now requires hearing aids.  Since it appears that there may have been a significant change in the Veteran's service-connected hearing loss disability, the Board finds that a new examination is in order to address the current nature, extent, severity and manifestations of that disability.
2. PTSD

The Veteran seeks a higher evaluation for his service connected PTSD.  In this regard, at the February 2011 Travel Board hearing, both the Veteran and his representative indicated that his PTSD symptomatology had increased in severity since his last VA examination in May 2010.  See Hearing Transcript, pp. 11-13.  Additionally, the Veteran recently submitted a private treatment report from Dr. Wing that was suggestive of some serious/worsening symptomatology, including "marked" impairment in social/occupational functioning, avoidance, and impaired memory and judgment.  See March 2011 Psychological Evaluation from Dr. Wing.  The Veteran also testified that was seeking regular treatment/therapy for PTSD from the VAMC Clarksburg.  Those treatment records are not currently contained in the claims file and should be obtained upon remand.  

While the Veteran's most recent VA examination in May 2010 is not particularly outdated, the aforementioned medical and lay evidence all suggest that the Veteran's PTSD symptomatology has increased since that time.  Thus, the Board finds that the Veteran should be afforded a new VA examination in order to assess the current nature and severity of his PTSD. See Robinette, Weggenmann supra.  

3. Left Hand 

The Veteran seeks an increased rating for his left hand (minor) disability, which is currently rated as 40 percent disabling under Diagnostic Code 5299-5217.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule. See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5217 pertains to unfavorable ankylosis of multiple digits. 38 C.F.R. § 4.71a.  

By way of history, the Veteran was awarded compensation (20 percent) for loss of dexterity of the left hand under 38 U.S.C.A. § 1151 in November 1996.  Specifically, in 1993, the Veteran underwent a surgical procedure to repair a ruptured left pollucis longus tendon of his thumb; he subsequently developed loss of dexterity of the left hand due to mechanical factors.  VA determined that such loss of use/dexterity was the result of the 1993 surgical procedure.  The Veteran was assigned a 20 percent rating under Diagnostic Code 8599-8514, by analogy, for incomplete paralysis of hand movements.  

In a February 2003 rating decision, the RO increased the Veteran's rating for his left hand disability to 30 percent.  However, while the left hand disability had previously been rated under a peripheral nerve (8599-8514), the RO found that the evidence did not reflect any current neurological pathology involving the left hand.  Accordingly, RO determined that the Veteran's left hand disability was more appropriately rated under Diagnostic Code 5299-5217, which reflected the limitation of motion of the fingers.  

Also of note is that the Veteran is presently service-connected for osteoarthritis of the left wrist (secondary to the service-connected hand disability) per a June 2010 rating decision.  The record indicates that the Veteran has submitted a timely Notice of Disagreement with respect to the initial rating assigned (10 percent).  As indicated below, the Veteran has not yet received a Supplemental Statement of the Case in connection with this issue and, thus, further development with respect to this increased rating claim must be accomplished upon remand.  

In any event, at the February 2011 Travel Board hearing, the Veteran testified that his hand disability was progressively worse and that he was unable to bend/move his thumb and little finger of the left hand.  He also indicated that he was unable to bend any of his knuckles and/or straighten his fingers.  In addition to limited motion, the Veteran endorsed shooting pain, radiating from his hand into the wrist.  

In this regard, the Veteran was afforded a VA examination in May 2010.  At that time, only two of his digits (the thumb and little finger) were ankylosed, although he exhibited very little control of the fingers overall.  He had pain with every movement.  The diagnosis was loss of function due to medial and ulnar nerve damage.  

While the VA examination report clearly indicates that the Veteran suffers from some serious orthopedic symptomatology (which, according to his testimony, has worsened since the May 2010 examination), the report also shows that the Veteran has ulnar and median nerve damage.  As indicated in the hearing transcript, the Veteran has not been afforded a nerve conduction study/neurological examination to assess the nature/severity of his neurological symptomatology.  This should be accomplished upon remand.  The Veteran should also be afforded a new VA orthopedic (i.e., a hand, thumb, finger examination) to assess the current severity of his orthopedic symptomatology.  

Further, as the left hand is rated under Diagnostic Code 5217, consideration should be given as to whether evaluation as amputation is warranted.  This action was not undertaken by the RO and should be accomplished upon remand.    

4. Left Wrist - Manlincon 

By rating decision in June 2010, the RO granted service connection for osteoarthritis of the left wrist, effective June 23, 2006.  In March 2011, a notice of disagreement was received with regard to the assigned evaluation.  Under the circumstances, the record shows that he has effectively initiated an appeal from the June 2010 rating decision.

Appropriate action, including issuance of a statement of the case, is therefore necessary with regard to the increased evaluation for the left wrist issue. 38 C.F.R. § 19.26 (2003).  Although the Board in the past has referred such matters to the RO for appropriate action, the United States Court of Appeals for Veterans Claims (Court) has now made it clear that the proper course of action is to remand the matter to the RO. Manlincon v. West, 12, Vet.App. 238 (1999).  

Accordingly, the Veteran is entitled to an SOC which addresses his claim of entitlement to an increased evaluation for the left wrist, if that has not already been done.


5. TDIU

The Veteran contends that he is unable to work due to his various service-connected disabilities.  He seeks a total rating.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

The Board is aware of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Court found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability. See 38 C.F.R. § 3.155(a).

As noted above, current examinations are needed in order to evaluate the severity of the Veteran's service-connected PTSD, currently evaluated as 50 percent disabling, the left hand/finger disability, currently evaluated as 40 percent disabling, and bilateral hearing loss, currently evaluated as 0 percent disabling.  He is also service connected for osteoarthritis of the left wrist, currently evaluated as 10 percent disabling, and tinnitus, currently evaluated as 10 percent disabling.  His combined rating is 80 percent.  

As this matter (i.e., TDIU) is inextricably intertwined with the higher rating claims on appeal, the Board will request, as a matter of judicial economy and prudence, development and adjudication of the raised TDIU claim contemporaneous with readjudication of the claims on appeal. See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) ("If we find that the matter on appeal is inextricably intertwined with an issue or claim still pending before VA, the Court generally will decline, for reasons of judicial economy or on prudential grounds, to review the merits of the claim or issue adjudicated in the Board decision then before the Court, and remand it for further adjudication, as appropriate, with the other 'inextricably intertwined' matters still being adjudicated below."). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should obtain any VA treatment records (not already of record) relevant to the appeal, from May 2010 to the present, specifically including treatment from the Chillicothe and Clarksburg VA Medical Centers since May 2010 that relate to the Veteran's hearing loss/hearing aids and PTSD.  

2. The RO must accomplish all notice, development and adjudication necessary with respect to the Veteran's raised claim for a TDIU (unless the TDIU claim is mooted by the award of a combined 100 percent service-connected disability rating).  

3. Issue a SOC as to the claim for entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left wrist, if that has not already been done. Manlincon, supra.  If the decision issued in the SOC remains adverse to the Veteran, the Veteran should be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the form letter.

4. Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

The examiner must also provide an opinion as to whether or to what extent the Veteran's bilateral hearing loss has precluded him from securing or following a substantially gainful occupation. 

5. Schedule the Veteran for a VA psychiatric examination to evaluate the severity of his service-connected PTSD.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Review Examination for Posttraumatic Stress Disorder and VA's Worksheet for Mental Disorders Examination.  In making an assessment, the examiner is requested to provide adequate reasons and bases for any opinion offered.

The examiner must also provide an opinion as to whether or to what extent the Veteran's PTSD has precluded him from securing or following a substantially gainful occupation.

5. Schedule the Veteran for a VA Hand, Thumb and Fingers examination to assess the impairment caused by the service connected residuals of the left hand injury.  All indicated tests and studies are to be performed, and a comprehensive social, and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Hand, Thumb and Fingers Examination.  

In evaluating the impairment of the left hand, the examiner should provide an opinion as to whether the left hand impairment is of such severity as to be equivalent to amputation of all digits.  Adequate reasons and bases are to be provided with any opinion proffered.

Range of motion testing of the left hand and fingers, expressed in degrees, with standard ranges provided for comparison purposes, must also be conducted as part of the examination.  The examiner must describe all symptomatology due to the Veteran's service-connected left hand disability, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  

The examiner must also provide an opinion as to whether or to what extent the Veteran's left hand disability has precluded him from securing or following a substantially gainful occupation.

6. Schedule the Veteran for a neurological examination to assess the neurologic (ulnar nerve/median nerve) impairment caused by the service connected residuals of the left hand/wrist disability.  The examination should include a nerve conduction study.  

When determining the extent of the Veteran's left median and ulnar nerve impairment, the examiner is asked to determine whether the Veteran has complete paralysis, incomplete paralysis, neuritis, or neuralgia, in conjunction with each of these conditions.  If it is not possible to provide any of the information requested below, the examiner(s) should state the reason(s) why. 
If the examiner finds that the Veteran has incomplete paralysis of any of the aforementioned conditions then, for each such condition, he/she should make a specific finding as to whether that incomplete paralysis is best described as mild, moderate, or severe, describing the symptomatology associated therewith.

The examiner must also provide an opinion as to whether or to what extent the Veteran's left hand disability has precluded him from securing or following a substantially gainful occupation.

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


